DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,120,816 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of US 11,120,816 B2 discloses each limitations of the instant application. Claims 1-20 of the instant application are broader version of patent US 11,120816 B2.

#17444727
US 11,120,816 B2
1. A system for assisting tonally-challenged singers, said system comprising: a sound transducing device that transduces a voice of a singer; and a filter and amplifier circuit that receives a signal produced by said voice of said performer from said sound transducing device and filters and amplifies said signal so that the fundamental frequency of said voice of said singer is accentuated, thereby allowing said singer to self-monitor said voice and augment an ability of said singer to sing intended notes and harmonize with others and potentially reduce or eliminate a need for auto-tuning.

1. A system for assisting tonally-challenged singers, said system comprising: a sound transducing device that transduces a voice of a singer; and a filter and amplifier circuit that receives a signal produced by said voice of said performer from said sound transducing device and filters and amplifies said signal so that fundamental frequencies of said voice of said singer are accentuated, thereby allowing said singer to self-monitor said voice and augment an ability of said singer to sing intended notes and harmonize with others and potentially reduce or eliminate a need for auto-tuning.
2. The system of claim 1 wherein said filter of said filter and amplifier circuit comprises at least one of the following: a band pass filter; a low pass filter: an adaptive filter; a notch filter; a mechanism that detects the fundamental frequency and then synthesizes said fundamental frequency back for said singer to hear; or a component that effectively accentuates said fundamental frequency of a spoken utterance or sung utterances of said singer and/or suppresses distracting harmonics.

2. The system of claim 1 wherein said filter of said filter and amplifier circuit comprises at least one of the following: a band pass filter; a low pass filter; an adaptive filter; a notch filter; a mechanism that detects said fundamental frequencies and then synthesizes said fundamental frequencies back for said singer to hear; or a component that effectively accentuates said fundamental frequencies of a spoken utterance or sung utterances of said singer and/or suppresses distracting harmonics.

3. The system of claim 1 wherein said sound transducing device comprises a microphone.
3. The system of claim 1 wherein said sound transducing device comprises a microphone.
4. The system of claim 1 further comprising a sound emitting device in association with said sound transducing device.
4. The system of claim 1 further comprising a sound emitting device in association with said sound transducing device.
5. The system of claim 4 wherein said sound emitting device and/or said sound transducing device are incorporated and configured within at least one wearable device.
5. The system of claim 4 wherein said sound emitting device and/or said sound transducing device are incorporated and configured within at least one wearable device.
6. The system of claim 1 wherein said sound transducing device together with said filter and amplifier circuit allows said singer to better perceive a fundamental pitch with respect to said voice being uttered by said singing and compare with sounds produced by other performers.

6. The system of claim 1 wherein said sound transducing device together with said filter and amplifier circuit allows said singer to better perceive a fundamental pitch with respect to said voice being uttered by said singing and compare with sounds produced by other performers.

7. The system of claim 1 further comprising an optional pre-amplifier circuit that receives and pre-amplifies said signal for input to said filter and amplifier circuit and/or to a sound reinforcement system.
7. The system of claim 1 further comprising an optional pre-amplifier circuit that receives and pre-amplifies said signal for input to said filter and amplifier circuit and/or to a sound reinforcement system.
8. The system of claim 4 further comprising an optional mixer that receives as input said signal after filtering and amplification of said signal through said filter and amplification circuit and optionally receives as input another signal indicative of a monitor channel and mixes said signals for output through said sound emitting device. 
8. The system of claim 4 further comprising an optional mixer that receives as input said signal after filtering and amplification of said signal through said filter and amplification circuit and optionally receives as input another signal indicative of a monitor channel and mixes said signals for output through said sound emitting device.








Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “a sound transducing device that transduces” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “a sound transducing device” coupled with functional language “that transduces” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-8 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The specification disclose a microphone as sound transducing device.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, 9-11, 13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman (US 5,563,358) in view of Oku et al (US 2009/0066798 A1).
Regarding claim 1, Zimmermann discloses a system for assisting tonally-challenged: singers, said system comprising: a sound transducing device that transduces a voice of a singer (Zimmermann; Fig 2; mic 14); and a filter  (Zimmermann; Fig 2; waveform analyzer 65 interpreted as filter) and amplifier circuit that receives a signal produced by said voice of said performer from said sound transducing device  (Zimmermann; Fig 2; amplifier 64, 59, 61) but do not expressly disclose and filters and amplifies said signal so that fundamental frequency of said voice of said singer are accentuated, thereby allowing said singer to self-monitor said voice and augment an ability of said singer to sing intended notes and harmonize with others and potentially reduce or eliminate a need for auto-tuning. However, in the same field of endeavor, Oku et al disclose a system comprising and filters and amplifies said signal so that fundamental frequency of said voice of said singer are accentuated, thereby allowing said singer to self-monitor said voice and augment an ability of said singer to sing intended notes and harmonize with others and potentially reduce or eliminate a need for auto-tuning (Oku; Fig 1; Para [0181]; sound of a particular person is emphasized). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the amplification taught by Oku as amplifier in the system taught by Zimmerman. The motivation to do so would have been to reduce degradation in the recorded audio signals.

Regarding claim 3, Zimmerman in view of Oku disclose the system of claim 1 wherein said sound transducing device comprises a microphone (Zimmerman; Fig 2; mic 14).

Regarding claim 4, Zimmerman in view of Oku disclose the system of claim 1 further comprising a sound emitting device in association with said sound transducing device (Zimmerman; Fig 2; speaker 15 in association with mic 14).

Regarding claim 5, Zimmerman in view of Oku disclose the system of claim 4 wherein said sound emitting device and/or said sound transducing device are incorporated and configured within at least one wearable device (Zimmerman; Fig 2; headphone 11).

Regarding claim 9, Zimmerman discloses a method for assisting tonally-challenged singers, said method comprising: detecting a voice of a singer with a sound transducing device (Zimmermann; Fig 2; mic 14); receiving a signal produced by said voice of said performer from said sound transducing device (Zimmermann; Fig 2; output of mic 141); and filtering and amplifying said signal with a filter (Zimmermann; Fig 2; waveform analyzer 65) and amplifier circuit (Zimmermann; Fig 2; amplifier 64,59,61) but do not expressly disclose so that fundamental frequency of said voice of said singer are accentuated, thereby allowing said singer to self-monitor said voice and augment an ability of said singer to sing intended notes and harmonize with others and potentially reduce or eliminate a need for auto-tuning. However, in the same field of endeavor, Oku et al disclose a system comprising and filters and amplifies said signal so that fundamental frequency of said voice of said singer are accentuated, thereby allowing said singer to self-monitor said voice and augment an ability of said singer to sing intended notes and harmonize with others and potentially reduce or eliminate a need for auto-tuning (Oku; Fig 1; Para [0181]; sound of a particular person is emphasized). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the amplification taught by Oku as amplifier in the system taught by Zimmerman. The motivation to do so would have been to reduce degradation in the recorded audio signals.

Regarding claim 10, Zimmerman in view of Oku disclose the method of claim 9 wherein said sound transducing device comprises a microphone (Davis; Para [0049]).

Regarding claim 11, Zimmerman in view of Oku disclose the method of claim 9, further comprising associating a sound emitting device with said sound transducing device (Davis; Para [0049]; earpiece 104).

Regarding claim 13, Zimmerman in view of Oku disclose the method of claim 12 wherein said emitting device and/or said sound transducing device are incorporated and configured within at least one wearable device (Davis; Para [0049]; headphone 100).

Regarding claim 17, Zimmerman discloses a system for assisting tonally-challenged singers, said system comprising: at least one processor (Zimmermann; Fig 2; host computer 14); and a computer- usable medium embodying computer program code, said computer-usable medium capable of communicating with said at least one processor (Zimmermann; Fig 2; host computer 14), said computer program code comprising instructions executable by said at least one processor and configured for: detecting a voice of a singer with a sound transducing device (Zimmermann; Fig 2; mic 14); receiving a signal produced by said voice of said performer from said sound transducing device (Zimmermann; Fig 2; output of mic 14); and filtering and amplifying said signal with a filter (Zimmermann; Fig 2; waveform analyzer 65) and amplifier circuit (Zimmermann; Fig 2; amplifier 64,59,61) but do not expressly disclose so that fundamental frequency of said voice of said singer are accentuated, thereby allowing said singer to self-monitor said voice and augment an ability of said singer to sing intended notes and harmonize with others and potentially reduce or eliminate a need for auto-tuning. However, in the same field of endeavor, Oku et al disclose a system comprising and filters and amplifies said signal so that fundamental frequency of said voice of said singer are accentuated, thereby allowing said singer to self-monitor said voice and augment an ability of said singer to sing intended notes and harmonize with others and potentially reduce or eliminate a need for auto-tuning (Oku; Fig 1; Para [0181]; sound of a particular person is emphasized). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the amplification taught by Oku as amplifier in the system taught by Zimmerman. The motivation to do so would have been to reduce degradation in the recorded audio signals.

Claims 2, 10, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman (US 5,563,358) in view of Oku et al (US 2009/0066798 A1) and further in view of Masuda et al (US 2006/0027074 A1).
Regarding claim 2, Zimmerman in view of Oku disclose the system of claim 1, but do not expressly disclose wherein said filter of said filter and amplifier circuit comprises at least one of the following: a band pass filter; a low pass filter; an adaptive filter; a notch filter: a mechanism that detects said fundamental frequencies and then synthesizes said fundamental frequencies back for said singer to hear; or a component that effectively accentuates said fundamental frequencies of a spoken utterance or sung utterances of said singer and/or suppresses distracting harmonics. However, in the same field of endeavor, Masuda disclose a system with a pitch detection wherein said filter of said filter and amplifier circuit comprises at least one of the following: a band pass filter; a low pass filter; an adaptive filter; a notch filter: a mechanism that detects said fundamental frequencies and then synthesizes said fundamental frequencies back for said singer to hear; or a component that effectively accentuates said fundamental frequencies of a spoken utterance or sung utterances of said singer and/or suppresses distracting harmonics (Masuda et al; Para [0053]; Fig 3; BPF 132a and LPF 132b). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the filter taught by Matsumoto to filter the microphone signals taught by Zimmerman. The motivation to do so would have been to improve the microphones signals level before the pitch detection.

Regarding claim 10, Zimmerman in view of Oku disclose the method of claim 9, but do not expressly disclose wherein said filter of said filter and amplifier circuit comprises at least one of the following: a band pass filter; a low pass filter; an adaptive filter; a notch filter; a mechanism that detects said fundamental frequencies and then synthesizes said fundamental frequencies back for said singer to hear; or a component that effectively accentuates said fundamental frequencies of a spoken utterance or sung utterances of said singer and/or suppresses distracting harmonics. However, in the same field of endeavor, Masuda disclose a system with a pitch detection wherein said filter of said filter and amplifier circuit comprises at least one of the following: a band pass filter; a low pass filter; an adaptive filter; a notch filter; a mechanism that detects said fundamental frequencies and then synthesizes said fundamental frequencies back for said singer to hear; or a component that effectively accentuates said fundamental frequencies of a spoken utterance or sung utterances of said singer and/or suppresses distracting harmonics. (Masuda et al; Para [0053]; Fig 3; BPF 132a and LPF 132b). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the filter taught by Masuda to filter the microphone signals taught by Zimmerman. The motivation to do so would have been to improve the noise reduction in the system.

Regarding claim 18, Zimmerman in view of Oku disclose the system of claim 17, but do not expressly disclose wherein said filter of said filter and amplifier circuit comprises at least one of the following: a band pass filter, a low pass filter, an adaptive filter, a notch filter, or a mechanism that detects said fundamental frequencies and then synthesizes said fundamental frequencies back for said singer to hear. However, in the same field of endeavor, Masuda disclose a system with a pitch detection wherein said filter of said filter and amplifier circuit comprises at least one of the following: a band pass filter; a low pass filter; an adaptive filter; a notch filter: a mechanism that detects said fundamental frequencies and then synthesizes said fundamental frequencies back for said singer to hear; or a component that effectively accentuates said fundamental frequencies of a spoken utterance or sung utterances of said singer and/or suppresses distracting harmonics (Masuda et al; Para [0053]; Fig 3; BPF 132a and LPF 132b). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the filter taught by Masuda to filter the microphone signals taught by Zimmerman. The motivation to do so would have been to improve the microphones signals level before the pitch detection.

Claims 6, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman (US 5,563,358) in view of Oku et al (US 2009/0066798 A1) and further in view of Ojard (US 5,966,687)
Regarding claim 6, Zimmerman in view of Oku disclose the system of claim 1, but do not expressly disclose wherein said sound transducing device together with said filter and amplifier circuit allows said singer to better perceive a fundamental pitch with respect to said voice being uttered by said singing and compare with sounds produced by other performers. However, in the same field of endeavor, Ojard disclose a system wherein said sound transducing device together with said filter and amplifier circuit allows said singer to better perceive a fundamental pitch with respect to said voice being uttered by said singing (Ojard; Fig 2) and compare with sounds produced by other performers (Ojard; Fig 1; comparator 20). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the comparator taught by Ojard as comparator in the method taught by Zimmerman. The motivation to do so would have been to produce a more accurate polyphonic signals.

Regarding claim 14, Zimmerman in view of Oku disclose the method of claim 9 but do not expressly disclose wherein said sound transducing device together with said filter and amplifier circuit allows said singer to better perceive a fundamental pitch with respect to said voice being uttered by said singing and compare with sounds produced by other performers. However, in the same field of endeavor, Ojard disclose a method wherein said sound transducing device together with said filter and amplifier circuit allows said singer to better perceive a fundamental pitch with respect to said voice being uttered by said singing (Ojard; Fig 2) and compare with sounds produced by other performers (Ojard; Fig 1; comparator 20). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the comparator taught by Ojard as comparator in the method taught by Zimmerman. The motivation to do so would have been to produce a more accurate polyphonic signals.

Claims 7, 15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman (US 5,563,358) in view of Oku et al (US 2009/0066798 A1) and further in view of Matsumoto (US 5,876,213).
Regarding claim 7, Zimmerman in view of Oku disclose the system of claim 1, but do not expressly disclose further comprising an optional pre-amplifier circuit that receives and preamplifies said signal for input to said filter and amplifier circuit and/or to a sound reinforcement system. However, in the same field of endeavor, Matsumoto disclose a system comprising an optional pre-amplifier circuit that receives and pre-amplifies said signal for input to said filter and amplifier circuit and/or to a sound reinforcement system (Matsumoto; preamplifier 28). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the pre amplifier taught by Matsumoto to pre amplify the microphone signals taught by Zimmerman. The motivation to do so would have been to improve the microphones signals level before the pitch detection.

Regarding claim 15, Zimmerman in view of Oku disclose the method of claim 9, but do not expressly disclose further comprising receiving and pre-amplifying said signal with an optional preamplifier circuit for input to said filter and amplifier circuit and/or to a sound reinforcement system. However, in the same field of endeavor, Matsumoto disclose a system comprising an optional pre-amplifier circuit that receives and pre-amplifies said signal for input to said filter and amplifier circuit and/or to a sound reinforcement system (Matsumoto; preamplifier 28). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the pre amplifier taught by Matsumoto to pre amplify the microphone signals taught by Zimmerman. The motivation to do so would have been to improve the microphones signals level before the pitch detection.

Regarding claim 19, Zimmerman in view of Oku disclose the system of claim 17, but do not expressly disclose further comprising an optional pre-amplifier circuit that receives and preamplifies said signal for input to said filter and amplifier circuit and/or to a sound reinforcement system. However, in the same field of endeavor, Matsumoto disclose a system comprising an optional pre-amplifier circuit that receives and pre-amplifies said signal for input to said filter and amplifier circuit and/or to a sound reinforcement system (Matsumoto; preamplifier 28). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the pre amplifier taught by Matsumoto to pre amplify the microphone signals taught by Zimmerman. The motivation to do so would have been to improve the microphones signals level before the pitch detection.

Claims 8, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman (US 5,563,358) in view of Oku et al (US 2009/0066798 A1) and further in view of Silfvast et al (US 2014/0064519 A1).
Regarding claim 8, Zimmerman in view of Oku disclose the system of claim 4, but do not expressly disclose further comprising an optional mixer that receives as input said signal after filtering and amplification of said signal through said filter and amplification circuit and optionally receives as input another signal indicative of a monitor channel and mixes said signals for output through said sound emitting device. However, in the same field of endeavor, Silfvast et al disclose a system further comprising an optional mixer that receives as input said signal after filtering and amplification of said signal through said filter and amplification circuit and optionally receives as input another signal indicative of a monitor channel and mixes said signals for output through said sound emitting device (Silfvast et al; Fig 4). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the monitor channel and mixer taught by Silfvast to pre amplify the microphone signals taught by Zimmerman. The motivation to do so would have been to improve the microphones signals level before the pitch detection.

Regarding claim 16, Zimmerman in view of Oku disclose the method of claim 12, but do not expressly disclose further comprising: receiving as input said signal with an optional mixer after filtering and amplification of said signal through said filter and amplification circuit; optionally receiving as input another signal indicative of a monitor channel; and mixing said signals for output through said sound emitting device. However, in the same field of endeavor, Silfvast et al disclose a system further comprising an optional mixer that receives as input said signal after filtering and amplification of said signal through said filter and amplification circuit and optionally receives as input another signal indicative of a monitor channel and mixes said signals for output through said sound emitting device (Silfvast et al; Fig 4). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the monitor channel and mixer taught by Silfvast to pre amplify the microphone signals taught by Zimmerman. The motivation to do so would have been to improve the microphones signals level before the pitch detection.

Regarding claim 20, Zimmerman in view of Oku disclose the system of claim 17 further comprising an optional mixer that receives as input said signal after filtering and amplification of said signal through said filter and amplification circuit and optionally receives as input another signal indicative of a monitor channel and mixes said signals for output through a sound emitting device. However, in the same field of endeavor, Silfvast et al disclose a system further comprising an optional mixer that receives as input said signal after filtering and amplification of said signal through said filter and amplification circuit and optionally receives as input another signal indicative of a monitor channel and mixes said signals for output through said sound emitting device (Silfvast et al; Fig 4). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the monitor channel and mixer taught by Silfvast to pre amplify the microphone signals taught by Zimmerman. The motivation to do so would have been to improve the microphones signals level before the pitch detection.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761. The examiner can normally be reached M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651